Citation Nr: 1432418	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 25, 1986, for the grant of entitlement to a total disability rating based on individual employability (TDIU).  

2.  Entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder.  

3.  Entitlement to an effective date earlier than September 25, 1986, for eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  

4.  Entitlement to an effective date earlier than September 25, 1986, for payment of additional compensation for the Veteran's dependent child, C.W.

5.  Entitlement to an effective date earlier than September 25, 1986, for payment of additional compensation for the Veteran's dependent spouse.  

6.  Entitlement to service connection for sleep apnea.

(The issue of whether there was clear and unmistakable error in a February 2009 Board decision that granted a September 25, 1986 effective date, and no earlier, for the award of service connection for a schizoaffective disorder, is addressed in a separate decision by the Board under Docket Number 12-13 853).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2000 and September 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In this case, the Board finds that the issues of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder and entitlement to an effective date earlier than September 25, 1986 for the grant of a TDIU are in appellate status due to the perfected appeal of the July 2000 and September 2003 rating decisions, respectively.  In June 2004, the Board found that the Veteran submitted timely notices of disagreement with respect to the initial rating assigned to the schizoaffective disorder and the effective date assigned to the grant of a TDIU.  See April 2001 VA Form 686c, December 2003 VA Form 21-4138.  The Board remanded the issues for the issuance of a Statement of the Case (SOC).  A SOC was issued in June 2008 and the letter attached to the SOC was date-stamped on June 30, 2008.  The sixty-day period to appeal expired on August 29, 2008.  38 C.F.R. § 20.302(b).  The Veteran's VA Form 9, while not specifically mentioning TDIU, indicated that he wished to appeal all of the issues listed on the Statement of the Case, and was received by VA on September 2, 2008.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).   There is no post-mark or envelope associated with the VA Form 9.  In applying the mailbox rule, the Board finds that the VA Form 9 is presumed to have been received five days before its receipt by VA (excluding Saturday and Sunday), and would have been received by VA prior to expiration of the sixty-day period.  38 C.F.R. § 20.305(b).  As such, the VA Form 9 was timely and perfected the appeal as to the aforementioned issues.  While the February 2009 Board decision noted in the Introduction that the issues were not timely appealed, the Board does not consider this to be a final adjudication.  The issues are in appellate status and listed accordingly on the title page of this decision.  An earlier effective date of September 25, 1986 for the award of a TDIU was subsequently granted in an April 2009 rating decision.  

In addition, the Board finds that the issue of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder is properly characterized as a claim for a higher initial rating.  The July 2000 rating decision granted service connection for a schizoaffective disorder and assigned an initial rating of 10 percent, effective May 29, 1998 (the date then recognized as the date of the Veteran's claim).  In a VA Form 21-686c, received in April 2001, the Veteran requested a 100 percent rating.  The form was received by VA within one year of the July 2000 rating decision.  38 C.F.R. §§ 20.201, 20.302(a).  Therefore, the Board finds that the issue on appeal is properly characterized as a claim for a higher initial rating.  An April 2001 rating decision granted a 70 percent initial rating for the schizoaffective disorder.  The Board points out that the Veteran's schizoaffective disorder has been rated as 70 percent disabling effective from September 25, 1986, due to the February 2009 Board decision wherein the award of service connection for schizoaffective disorder was assigned an effective date of September 25, 1986.   

The Veteran initially requested a hearing on the VA Form 9 used to perfect the appeal of the issues of entitlement to an earlier effective date for a grant of a TDIU and entitlement to an initial rating in excess of 70 percent for schizoaffective disorder.  Following a clarification request from the Board, in January 2009, the Veteran's representative explained that the Veteran wanted to withdraw his request for a hearing.  38 C.F.R. § 20.702(e).  

The Board recognizes that the issue of entitlement to service connection for sleep apnea is being remanded to issue a SOC.  The Board finds that the issue of entitlement to an effective date earlier than September 25, 1986 for the grant of a TDIU is not inextricably intertwined with the issue of entitlement to service connection for sleep apnea.  This is so because the Veteran did not file a claim for service connection for sleep apnea until decades after the currently assigned effective date for a TDIU and has not made any contention relating his unemployability to sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Any connection between the issues is too tenuous so as to find the issues inextricably intertwined.  The Board may proceed with a decision.   

The issues of entitlement to a permanent and total disability rating, entitlement to an earlier effective date for the payment of additional compensation for dependent child, L.W., and entitlement to payment of additional compensation for a dependent child, E.W., have been raised by the Veteran.  These issues are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder, entitlement to an effective date earlier than September 25, 1986 for eligibility for Dependents' Educational Assistance under 38 U.S.C. § Chapter 35, entitlement to an effective date earlier than September 25, 1986 for payment of additional compensation for the Veteran's dependent child, C.W., entitlement to an effective date earlier than September 25, 1986 for payment of additional compensation for the Veteran's dependent spouse, and entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The award of service connection for a schizoaffective disorder (the Veteran's sole service-connected disability), is effective September 25, 1986.  

2.  The Veteran is not entitled to an effective date earlier than September 25, 1986 for the grant of a TDIU as a matter of law.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 25, 1986, for the grant of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The resolution of the issue decided herein is wholly dependent on the law and not the facts.  Accordingly, a discussion of compliance with VA's duties to notify and assist is not required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001; Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

Earlier Effective Date

Generally, the effective date for an award of compensation based on an original claim is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Concerning claims for increased disability compensation, such as a claim for entitlement to a TDIU, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran contends that he is entitled to an effective date earlier than September 25, 1986 for the grant of entitlement to a TDIU.  He has requested an effective date of 1974.    

The Veteran is service-connected for schizoaffective disorder, his sole service-connected disability.  An effective of September 25, 1986 for the award of service connection for schizoaffective disorder was granted by a February 2009 Board decision.  The decision is final.  38 C.F.R. § 20.1100.  The Veteran initially requested reconsideration of the decision, but withdrew the request.  He did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a separate decision by the Board, the Veteran's motion to revise or reverse the February 2009 Board decision on the grounds of clear and unmistakable error was dismissed without prejudice.  Therefore, the February 2009 Board decision remains final as to the assigned effective date of September 25, 1986, and no earlier, for the award of service connection for a schizoaffective disorder.  

In this case, as the Veteran is only service-connected for a schizoaffective disorder, the assignment of an effective date for the grant of a TDIU cannot be earlier than the effective date assigned to the award of service connection for a schizoaffective disorder.  Again, the effective date for the award of schizoaffective disorder is September 25, 1986.  It is a legal impossibility to assign an effective date earlier than September 25, 1986 for the grant of entitlement to a TDIU as a veteran cannot receive a TDIU without a service-connected disability.  Even assuming arguendo that a claim for entitlement to a TDIU was received by VA prior to September 25, 1986, this would be inconsequential as the Veteran was not service-connected for any disability prior to September 25, 1986.  Accordingly, entitlement to an effective date earlier than September 25, 1986, for the grant of entitlement to a TDIU is denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to an effective date earlier than September 25, 1986, for the grant of a TDIU, is denied.  


REMAND

First, with respect to the issue of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder, the initial rating has been in effect since September 25, 1986, as a result of the Board's February 2009 decision to grant an effective date of September 25, 1986 for the award of service connection for schizoaffective disorder.  The rating criteria for evaluating mental disorders were revised twice during the period on appeal.  The rating criteria were revised effective February 3, 1988.  See 53 Fed. Reg. 21-01 (Jan 4, 1988).  The rating criteria were revised again effective November 7, 1996.  See 61 Fed. Reg. 52695 (Oct 8, 1996).  The Veteran's schizoaffective disorder must be evaluated under the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002).

Review of the claims file indicates that the Veteran receives VA treatment. Updated VA medical treatment records must be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also finds that a current VA examination is required to address the current nature and severity of the Veteran's service-connected schizoaffective disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Review of the claims file reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  On remand, these records must be requested as they may contain information relevant to the issue of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In an April 2009 rating decision, the RO assigned an earlier effective date of September 25, 1986 for the grant of eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  The Veteran submitted a document entitled "notice of disagreement" received by VA in February 2010.  He stated that he believed he was entitled to a retroactive date of 1974 for all disabilities.  The Board will construe his statement liberally as a notice of disagreement (NOD).  A SOC must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 20.202 (2013).

In a letter attached to the April 2009 rating decision, it was determined that the Veteran's payment start date, which included payment for his dependent spouse, would begin on October 1, 1986 as a result of the February 2009 Board decision wherein an earlier effective date of September 25, 1986 was assigned to the award of service connection for schizoaffective disorder.  The letter reiterated the prior award for his dependent child, L.W., which was in effect with a payment start date of October 1, 2000 and unchanged.  In a March 2010 statement, received within one year of the April 2009 decision, the Veteran requested that his spouse be added to his compensation benefits effective from the date of his marriage (1975).  See, e.g., Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), (holding that multiple rating decisions may that there can be multiple rating decisions that establish entitlement to additional dependency compensation.).  In an October 2010 decision, the RO explained that the Veteran's child, C.W. was added with a payment start date of October 1, 1986, following the effective date of September 25, 1986.  In a VA Form 9, received in September 2011, within one year of the October 2010 decision, the Veteran stated that he wanted the effective dates for the addition of his spouse and children to be retroactive to 1975.  The Board construes the March 2010 statement regarding the effective date of the additional compensation for his spouse, and the September 2011 statement, to be notices of disagreement with the April 2009 and October 2010 decisions, respectively.  A SOC must be issued.  38 C.F.R. § 20.202.

Finally, an August 2011 rating decision denied entitlement to service connection for sleep apnea.  The Veteran submitted a timely notice of disagreement in October 2011.  A SOC must be issued.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) with respect to the issues of entitlement to an effective date earlier than September 25, 1986 for eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (April 2009 rating decision; February 2010 NOD), entitlement to an effective date earlier than September 25, 1986, for payment of additional compensation for the Veteran's dependent child, C.W. (October 2010 RO decision; September 2011 NOD), entitlement to an effective date earlier than September 25, 1986 for payment of additional compensation for the Veteran's spouse (April 2009 rating decision; March 2010 NOD), and entitlement to service connection for sleep apnea (August 2011 rating decision; October 2011 NOD).  The Veteran should be advised that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to any issue, such issue should be forwarded to the Board for appellate consideration, unless otherwise indicated.   

2.  Request updated records of VA treatment of the Veteran, to include from the Atlanta, Georgia VA Medical Center, and Birmingham, Alabama VA Medical Center.  All efforts to obtain such records must be documented in the claims file and the Veteran must be notified accordingly of any negative response.

3.  Contact the Veteran and request that he identify any VA and private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, request the records.  All efforts to obtain any records must be documented in the claims file and the Veteran must be notified accordingly of any negative response.

4.  Contact the Social Security Administration and request all records related to the Veteran's claim for disability benefits.   Any negative response must be included in the claims file and the Veteran notified accordingly.

5.  Following the above development, provide the Veteran a VA examination to determine the current nature and severity of his schizoaffective disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed.  

Indicate all manifestations and symptoms of the Veteran's schizoaffective disorder, to include a Global Assessment Functioning score.  

A clear rationale must be provided for any opinion provided.  

6.  Following any other development indicated as a result of the above actions, readjudicate the issue of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder.  In doing so, the RO should consider the applicable regulatory changes effective February 3, 1988 and November 7, 1996, and consider whether staged ratings are warranted.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond, if in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


